


109 HR 5984 IH: Unredeemed U.S. Savings Bond Return Act of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5984
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Camp introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To establish a program to reunite bondholders with
		  matured unredeemed Federal savings bonds.
	
	
		1.Short titleThis Act may be cited as the
			 Unredeemed U.S. Savings Bond Return
			 Act of 2006.
		2.Program to
			 reunite bondholders with matured unredeemed Federal savings bonds
			(a)Owner location
			 and claims
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury shall prescribe regulations
			 providing that States may enter into owner location and claims agreements with
			 the Secretary for the purposes of locating owners of specified unredeemed
			 savings bonds, identifying such owners to the Secretary, and processing and
			 verifying claims for the redemption of such savings bonds. Such regulations
			 shall provide 1 year (beginning with the date of publication of such
			 regulations) for the agency with responsibility for administration of unclaimed
			 property to enter into an owner location and claims agreement with the
			 Secretary. If no such agreement is entered into during such year, such agency
			 or the chief executive of the State shall have 6 months (beginning at the end
			 of such 1-year period) to enter into such an agreement with the Secretary. If,
			 at the end of such 6-month period, no agreement has been entered into, the
			 Secretary shall conduct owner location and claims processing with respect to
			 such State.
				(2)Owner location
			 and claims agreementsEach owner location and claims agreement
			 shall be substantially the same for each State and shall provide for the
			 following with respect to specified unredeemed savings bonds assigned for
			 processing to such State:
					(A)Provision of
			 records to StatesThe Secretary shall provide the State or its
			 representative such records with respect to such bonds as the Secretary
			 determines are necessary or appropriate to carry out the purposes of this
			 section.
					(B)Written
			 notification to bondholders of recordThe State or its
			 representative shall mail to each owner of record of such a bond, with respect
			 to whom an address suitable for the delivery of mail is determined under
			 subsection (b), a written notification regarding the existence of such bond and
			 that such bond is no longer earning interest.
					(C)Additional
			 notification efforts; restrictionsThe State or its
			 representative shall make such additional efforts to locate the owners of such
			 bonds as the Secretary may provide. The Secretary may provide for such
			 restrictions on efforts utilized to locate such owners as the Secretary
			 determines appropriate, including any restrictions on the use of commercial
			 locator services.
					(D)Claims
			 processing and verificationThe State or its representative shall
			 receive, process, and verify claims for such bonds and shall transmit to the
			 Secretary verified claims.
					(E)Reunification
			 payments to StatesSubject to the limitation of subsection
			 (c)(4)(B), the Secretary shall direct the Federal depositary referred to in
			 subsection (c) to pay the State a fee each month equal to 25 percent of the
			 amount paid under subsection (c)(3) during the preceding month with respect to
			 bonds verified by such State. Any fee otherwise payable under this subparagraph
			 shall be reduced by the amount of any payment made under subparagraph
			 (F).
					(F)Advance payment
			 of State administrative costsSubject to the limitation of
			 subsection (c)(4)(B), the Secretary shall, upon request from the State, direct
			 the Federal depositary referred to in subsection (c) to pay the State such
			 amount as the Secretary determines reasonable for the estimated cost of the
			 State to carry out activities pursuant to this subsection. The aggregate amount
			 paid to the State under this subparagraph may not exceed 5 percent of the
			 aggregate amount which would be paid from the redemption account if all the
			 specified unredeemed savings bonds assigned to the State were redeemed.
					(b)Examination of
			 bond records; establishment of databaseNot later than 90 days
			 after the date of the enactment of this Act, the Secretary shall enter into a
			 cooperative agreement (within the meaning of section 6305 of title 31, United
			 States Code) with the State coordinator which provides for the following with
			 respect to the specified unredeemed savings bonds:
				(1)Access to bond
			 recordsThe Secretary shall provide the State coordinator with
			 full access to records related to such bonds.
				(2)Compilation of
			 informationThe State coordinator shall compile relevant
			 information with respect to such bonds and make the results of such compilation
			 available to the Secretary for the Secretary’s review and concurrence.
				(3)Assignment of
			 bonds to States for processingThe State coordinator shall make a
			 recommendation to the Secretary regarding to which State each bond should be
			 assigned for processing under subsection (a). Such recommendation shall be
			 based on the registered owner’s address of record as determined in accordance
			 with Government Auditing Standards for relevance, competence, and sufficiency.
			 The Secretary shall make the final determination regarding the State to which
			 each bond is assigned for processing after taking into account the
			 recommendation of the State coordinator. Such determination by the Secretary
			 shall be conclusive and shall not be subject to judicial review.
				(4)Searchable
			 databaseAfter the Secretary concurs with the information
			 compiled under paragraph (2), the State coordinator shall establish a
			 searchable database which includes such information with respect to each bond
			 and the State to which each bond is assigned for processing. The State
			 coordinator shall update the information contained in such database (including
			 information indicating which bonds have been redeemed) in such manner as the
			 Secretary may provide.
				(c)Agreement with
			 Federal depositaryNot later than 90 days after the date of the
			 enactment of this Act, the Secretary shall enter into an agreement with a
			 Federal depositary which provides for the following:
				(1)Transfer of
			 fundsThe Secretary shall transfer to the Federal depositary the
			 excess of—
					(A)the aggregate
			 amount payable upon redemption of each specified unredeemed savings bond,
			 over
					(B)the amount of tax
			 withheld under subsection (d) with respect to such bond.
					(2)Separate
			 account; investment of fundsThe Federal depositary shall
			 establish and maintain a separate account (the reunification account) which
			 shall consist of amounts transferred under paragraph (1) and any earnings
			 thereon. The Federal depositary shall invest amounts in such account in
			 accordance with such standards as may be specified by the Secretary.
				(3)Payments on
			 redeemed bondsThe Secretary shall notify the Federal depositary
			 of any redemption of a specified unredeemed savings bond. The Federal
			 depositary shall, promptly after notification by the Secretary, make the
			 appropriate payment from the redemption account with respect to such redemption
			 as directed by the Secretary and notify the State coordinator that such bond
			 has been redeemed. The amount of any payment under this paragraph with respect
			 to the redemption of any bond (determined without regard to this sentence)
			 shall be reduced by the amount of the tax withheld under subsection (d) with
			 respect to such bond.
				(4)Use of earnings
			 for administrative expenses, etc
					(A)In
			 generalThe Federal depositary shall make the following payments
			 as directed by the Secretary:
						(i)Fees of Federal
			 depositaryPayment of reasonable fees of the Federal depositary
			 for services provided by the Federal depositary.
						(ii)Expense of bond
			 examination, etcPayment to the State coordinator designated
			 under subsection (b) for reasonable costs in carrying out such
			 subsection.
						(iii)Reunification
			 payments to StatesPayment of the administrative and
			 reunification payments described in subparagraphs (E) and (F) of subsection
			 (a)(2).
						(iv)Administrative
			 costs of TreasuryPayment to the Secretary, not in excess of
			 $5,000,000 for any fiscal year, for the administrative costs of the Department
			 of the Treasury in carrying out this Act.
						(v)Account excess
			 transferred to general fundPayment to the general fund of the
			 Treasury of such amounts as the Secretary determines, from time to time, are in
			 excess of those necessary to provide for the payments from the reunification
			 account which are required under this Act (other than this clause).
						(B)Administrative
			 costs limited to reunification account earningsNo payment may be
			 made under subparagraph (A) if such payment would result in the balance of the
			 reunification account being less than the excess of—
						(i)the
			 aggregate amounts transferred under paragraph (1), over
						(ii)the
			 aggregate payments made from such account under paragraph (3).
						(d)Withholding of
			 tax on unclaimed interest
				(1)In
			 generalThe Secretary shall
			 deduct and withhold from any amount transferred under subsection (c)(1) with
			 respect to any bond a tax in an amount equal to 33 percent of the amount which,
			 if such bond were redeemed, would constitute interest.
				(2)Treatment in
			 same manner as wage withholdingExcept as otherwise provided by
			 the Secretary, for purposes of section 3403 and 3404 of the Internal Revenue
			 Code of 1986 and for purposes of so much of subtitle F of such Code (except
			 section 7205 of such Code ) as relates to chapter 24 of such Code, payments to
			 any person under subsection (c)(3) with respect to any bond subject to
			 withholding under this subsection shall be treated as if such payments were
			 wages paid by an employer to an employee.
				(e)Report to
			 CongressThe Secretary shall annually report to the Congress
			 regarding the program established under this section. Such report shall include
			 a description of the actions taken under this section and the amount and number
			 of bonds redeemed pursuant to the program during the preceding fiscal year. The
			 report for fiscal year 2016 shall include the recommendations of the Secretary
			 regarding the steps which should be taken with respect to any specified
			 unredeemed savings bonds still outstanding and the balance of the reunification
			 account.
			(f)DefinitionsFor
			 purposes of this section:
				(1)Reunification
			 accountThe term reunification account means the
			 account established under subsection (c)(2).
				(2)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(3)Specified
			 unredeemed savings bondsThe term specified unredeemed
			 savings bond means each outstanding series E bond, except that such
			 bond shall not be treated as a specified unredeemed savings bond until the
			 later of—
					(A)the end of the
			 1-year period beginning on the date that such bond ceases to accrue interest,
			 or
					(B)the date of the
			 enactment of this Act.
					(4)StateThe
			 term State includes the District of Columbia and any territory
			 or possession of the United States.
				(5)State
			 coordinatorThe term State coordinator means the
			 eligible entity which is determined by the Secretary, after consultation with
			 the States, to be best suited to carry out the activities described in
			 subsection (b). For purposes of the preceding sentence, the term
			 eligible entity means any State (including any representative of
			 a State) or the National Association of Unclaimed Property
			 Administrators.
				(g)Conforming
			 amendmentSubsection (b) of section 1324 of title 31, United
			 States Code, is amended by striking and at the end of paragraph
			 (1), by striking the period at the end of paragraph (2) and inserting ;
			 and, and by adding at the end the following new paragraph:
				
					(3)refunds due from
				the credit provision of section 2(d)(2) of the
				Unredeemed U.S. Savings Bond Return Act of
				2006.
					.
			
